                                            Case 4:19-cv-07952-HSG Document 21 Filed 10/05/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        HERRON A. ADAMS,                                  Case No. 19-cv-07952-HSG
                                   8                      Plaintiff,                          ORDER GRANTING SECOND
                                                                                              EXTENSION OF TIME TO FILE
                                   9               v.                                         DISPOSITIVE MOTION; DENYING
                                                                                              REQUEST FOR APPOINTMENT OF
                                  10        LINA MANGLICMOT, et al.,                          COUNSEL
                                  11                      Defendants.                         Re: Dkt. Nos. 19, 20
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, an inmate at California Training Facility (“CTF”), filed this pro se civil rights
                                  14   action pursuant to 42 U.S.C. § 1983. Now pending before the Court is plaintiff’s request for
                                  15   appointment of counsel (Dkt. No. 19), and defendants’ second request for an extension of time to
                                  16   file their dispositive motion (Dkt. No. 20). For the reasons set forth below, the Court DENIES
                                  17   plaintiff’s request for appointment of counsel (Dkt. No. 19), and GRANTS defendants a second
                                  18   extension of time to file their dispositive motion (Dkt. No. 20).
                                  19                                                DISCUSSION

                                  20   I.       Request for Appointment of Counsel

                                  21            Plaintiff has requested that the Court appoint him counsel because he is unable to afford

                                  22   counsel; because the issues involved are complex; because there are numerous defendants;

                                  23   because restrictions on prison movement in response to COVID-19 have resulted in plaintiff being

                                  24   placed on lockdown with no access to the prison law library; because plaintiff has a disability

                                  25   within the meaning of the Americans with Disability Act; because plaintiff has mental and

                                  26   physical disabilities; because plaintiff suffers from ADHD; because plaintiff relies on a wheelchair

                                  27   for mobility; because plaintiff has no legal education; because plaintiff has a 6.2 grade average;

                                  28   because the case may require expert testimony; because plaintiff has demanded a jury trial; and
                                             Case 4:19-cv-07952-HSG Document 21 Filed 10/05/20 Page 2 of 3




                                   1   because the case will require discovery of documents and depositions of witnesses. Dkt. No. 19.

                                   2            There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                   3   lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Svcs., 452 U.S.

                                   4   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to

                                   5   counsel in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952

                                   6   (9th Cir. 1998) (en banc). The decision to request counsel to represent an indigent litigant under

                                   7   § 1915 is within “the sound discretion of the trial court and is granted only in exceptional

                                   8   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of the

                                   9   “exceptional circumstances” of the plaintiff seeking assistance requires an evaluation of the

                                  10   likelihood of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to

                                  11   articulate his claims pro se in light of the complexity of the legal issues involved. See Agyeman v.

                                  12   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). Both of these factors must be
Northern District of California
 United States District Court




                                  13   viewed together before reaching a decision on a request for counsel under § 1915. See id. Neither

                                  14   the need for discovery, nor the fact that the pro se litigant would be better served with the

                                  15   assistance of counsel, necessarily qualify the issues involved as complex. See Rand, 113 F.3d at

                                  16   1525 (where plaintiff’s pursuit of discovery was comprehensive and focused, and his papers were

                                  17   generally articulate and organized, district court did not abuse discretion in denying request for

                                  18   counsel); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (that plaintiff may well

                                  19   have fared better with assistance of counsel not enough).

                                  20            At this early stage of the litigation, the likelihood of plaintiff’s success on the merits is

                                  21   unclear and the claims articulated are not particularly complex. Plaintiff’s motion requesting

                                  22   appointment of counsel is DENIED for lack of exceptional circumstances. Dkt. No. 19. This

                                  23   denial is without prejudice to the Court’s sua sponte appointment of counsel at a future date

                                  24   should the circumstances of this case warrant such appointment.

                                  25   II.      Defendants’ Second Request for an Extension of Time to File a Dispositive Motion

                                  26            Good cause being shown, defendants’ request for a second extension of time to file a

                                  27   dispositive motion is GRANTED. Dkt. No. 20. Defendants shall file their dispositive motion by

                                  28   January 19, 2021. Plaintiff’s opposition to the dispositive motion must be filed with the Court and
                                                                                            2
                                          Case 4:19-cv-07952-HSG Document 21 Filed 10/05/20 Page 3 of 3




                                   1   served upon defendants no later than 28 days from the date the motion is filed. Defendants shall

                                   2   file a reply brief no later than 14 days after the date the opposition is filed. The motion shall be

                                   3   deemed submitted as of the date the reply brief is due. No hearing will be held on the motion.

                                   4                                             CONCLUSION

                                   5          For the foregoing reasons, the Court DENIES plaintiff’s request for appointment of

                                   6   counsel (Dkt. No. 19), and GRANTS defendants’ second request for an extension of time to file

                                   7   their dispositive motion (Dkt. No. 20).

                                   8          This order terminates Dkt. Nos. 19, 20.

                                   9          IT IS SO ORDERED.

                                  10   Dated: October 5, 2020

                                  11                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
